Los lxeclios están expresados en la opinión.
El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante fué condenado porque siendo mayordomo de la hacienda de café de Baltasar Márquez usaba una medida ilegal para medir café en uva a los cogedores, consistiendo dicba medida en una lata de gas con' capacidad supuesta de un almud, sin que esta hubiese sido autorizada oficialmente.
En la corte inferior alegó la excepción previa de que no se le imputan hechos constitutivos de delito porque la ley de pesas y medidas y su reglamento se refieren a transacciones industriales y comerciales y no se le acusa de que realizara alguna de estas transacciones toda vez que el medir café en uva a los cogedores de la hacienda indica que la medida se *603usaba en servicios o trabajos agrícolas, los que no están com-prendidos en la ley. También se fundó en que habiendo rea-lizado los becbos que se le imputan como empleado o mayor-domo del Sr. Márquez, es a éste a quien debe perseguirse y no a su empleado. Las cuestiones propuestas en la excepción las ha reproducido ante nosotros en este recurso.
La ley de pesas y medidas de 18 de agosto de 1913, que se encuentra en el tomo de leyes de 1914, se promulgó para establecer sistemas modelos de pesas y medidas en las tran-sacciones industriales y comerciales, y convenimos con el ape-lante en que la recolección del fruto de una finca agrícola no es una operación o transacción industrial sino simplemente un trabajo agrícola.
En el caso de El Pueblo v. Gillies & Woodward, 20 D. P. R. 500 se consideró detenidamente el alcance y significado de la palabra “industria” pai'a determinar si una barbería era o nó un establecimiento industrial a los efectos de la ley que ordenaba el cierre de los establecimientos comerciales e in-dustriales en determinados días y horas. En él dijimos que a la palabra “industria” pueden darse las siguientes signifi-caciones :
“Industria es el conjunto de las operaciones mediante las cua-les el hombre modifica y apropia para su uso las materias de que no podría servirse en su estado natural, en cuyo sentido se opone la industria a la agricultura y al comercio * * ocupación o tra-bajo que se emplea en la agricultura, fábricas, comercio o artes me-cánicas.” Diccionario Salvat, Tomo V, página 770.
“La ciencia económica obra lógicamente al limitar el significado de la palabra ‘industria/ asignándola solamente al estudio del hombre como productor inmediato de riqueza y no al hombre como ser activo en general, al hombre en el ejercicio de todas sus facul-tadas * * * y no es raro por lo tanto que se emplee la palabra industria para designar la totalidad, el conjunto del trabajo hu-mano, sin distinción de especies en la infinita variedad de sus apli-caciones * * *. Se da también a la voz industria una acepción' que no admite la ciencia económica para evitar una confusión y un error. En efecto, con gran frecuencia se emplea esta palabra como siñ'óiiirha de ‘trabajo/ cuando en realidad tienen estos dos términos *604significaciones claramente distintas. Se entiende por trabajo el ejer-cicio pn.ro y simple de las fuerzas físicas o de las facultades intelec-tuales del hombre: así, pues, cuando basta el empleo de estas fuer-zas o facultades para producir riqueza, puede indistintamente de-cirse que el hombre trabaja o que ejerce una industria, mas esto pocas veces ocurre: casi siempre, para producir, es necesario no sólo el trabajo sino el concurso del capital y todos los agentes na-turales. La producción es, pues, la resultante de un conjunto de combinaciones de las cuales el trabajo no es sino uno de los elemen-tos. A este conjunto de combinaciones es al que se llama indus-tria.”, 'Diccionario Enciclopédico, Iíispano-Americano de Literatura, Ciencias y Artes. Montaner & Simón, Editores, Barcelona. Tomo 10, página 864.
“IndustRia.- — La ocupación o el trabajo que se emplea en la agricultura, artes, fábricas y comercio * * *. La ciencia, habi-lidad y destreza que tiene una persona en el ejercicio de la pro-fesión arte u oficio a que se dedica.” 3 Escriche, Diccionario de Legislación, 230.
“INDUSTRIA: — Trabajo productivo; específicamente, trabajo rea-lizado en la fabricación, industria o manufactura * * *.” Century Dictionary, Yol. IY, 3071.
En ese caso después de tener en cuenta esas definiciones, una sentencia que declaraba que un barbero es un mecánico, que dentro de la ciencia económica una barbería puede ser un establecimiento industrial si se acepta el sentido más lato que se da a la palabra industria, que el barbero ejerce una industria mecánica, que las excepciones contenidas en la ley demostraban la intención en la legislatura de no dar en ella a la palabra industria la sola acepción que tiene en la ciencia económica sino cualquiera otra más lata en armonía con los fines que perseguía y que en otra ley posterior inmediata se incluyeron las barberías a los efectos de pagar contribución por patentes industriales y de comercio, llegó esta Corte Su-prema a la conclusión de que las barberías eran estableci-mientos industriales a los efectos de la ley sobre cierre que entonces se consideraba. " '
El caso que resolvemos abora, no se baila en las condi-ciones del que acabamos de mencionar y por tanto no podemos *605llegar a la misma conclusion qne entonces alcanzamos. No hay excepciones ni palabra alguna en la ley de pesas y me-didas por la que pueda llegarse a la conclusión de que la in-tención de la legislatura fue la de' que la palabra industria se aplicara en su sentido más lato y no en el que tiene en la ciencia económica, ni existe otra ley relacionada con aquella que pueda darnos a conocer esa intención. Para que pueda decirse que se ejerce una industria es necesario que exista algo más que el simple ejercicio de la fuerza física que repre-senta el coger el fruto pendiente de un árbol, como el café en uva de los cafetos, por lo que no podemos declarar que la mera recolección de los frutos pendientes sea una industria aunque puede ser que ese acto reunido a otros posteriores de inteligencia para modificar o mejorar el producto recdgido pueda constituir en conjunto una industria, en cuyo sentido puede llamarse industria cafetera, por ejemplo, a la siembra, recolección y preparación para el comercio del café, pero la recolección del fruto solamente, repetimos, no es una industria sino un trabajo agrícola.
Por consiguiente, el hecho de usar el apelante para pagar a los cogedores de café en uva de la finca que administra una medida distinta de las ordenadas por la ley para transaccio-nes industriales y comerciales no cae bajo las disposiciones de la ley por cuya infracción se le castigó, aunque el Regla-mento de 20 de octubre de 1914 haya dispuesto que en la re-colección y traspaso del café en uva.se usen las medidas or-denadas por la ley para transacciones industriales o comer-ciales, ya que la ley nada dispuso para la recolección de frutos.'
La sentencia apelada debe ser revocada y dictarse otra ab-solutoria.

Revocada la sentencia apelada y absuelto él acusado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
*606El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.